DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered.
Applicant has argued that the amended claims are not anticipated by de Rege Thesauro et al. (‘950). The argument is persuasive because the average particle size of 5nm-100nm is not expressly taught by de Rege Thesauro et al. (‘950).
Applicant has argued that one of ordinary skill would not look to Li and Kamimura to teach the size range for diamond abrasive polishing because Li and Kamimura teach oxidizing agents and one of ordinary skill would not look to the disclosure for abrasive size considerations. However, the argument is not persuasive because both Li and Kamimura teach polishing noble metals with diamond abrasives and the disclosures are suitable for determining suitable prior art ranges for diamond abrasive used in chemical mechanical polishing compositions for noble metal substrates. Regarding using a polishing composition without an oxidizing agent, the limitations are disclosed by de Rege Thesauro et al. (‘950). In response to applicant's arguments against the references Li and Kamimura individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Claim 14, applicant has argued that de Rege Thesauro et al. (‘950) teaches a metal ion is included in the composition and polishing without the metal ion would be inoperable. However, the argument is not persuasive because de Rege Thesauro et al. (950) teaches metal ion in an embodiment but also teaches polishing without the additives (comparative) and thus implicitly teaches the claimed composition (Tables) is operable. Further, the language “consisting essentially of may be used to limit a claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed composition. However, in this case there is no evidence that that the additives of de Rege Thesauro et al. (950) would materially affect the basic and novel characteristics of the claimed invention. Further, absent a clear indication of what the basic and novel characteristics are, consisting essentially of is construed equivalent to “comprising”. See MPEP 2111.03.
Applicant has argued that de Rege Thesauro et al. (‘950) fail to teach comparative examples using diamond abrasives. However, de Rege Thesauro et al. (‘950) teaches diamond abrasives are preferred alternatives for polishing (Paragraphs 12, 15, 19 36 and 37).
	Applicant has argued that the Prior Art does not teach or render obvious the claimed limitations such as average particle size 5-100nm. However, the argument is not persuasive because the range for noble metal polish is well known to one of ordinary skill in the art. For example, Kamimura teaches 10-500nm, more preferably 20-300nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39). Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range. Applicant teaches a broad range (1 nm -10 microns) is suitable to practice the invention (Specification, Paragraph 12) and provides only a single particle size example of about 75nm (Table 2).
Regarding Claims 14 and 16, Applicant has argued that the results (Example 2, Table 2) within the claimed pH range show dramatically higher polishing rates when compared with compositions outside the pH range. However, applicant has not provided a showing of unexpected results commensurate in scope with the claimed ranges 3-5 and 3.5 to 4.5 in Table 2, and does not compare the closest Prior Art range (de Rege Thesauro et al.) of 2-5. For example, only pH 4 and pH 7 are compared in Table 2 with pH 8.4 and 10. 

Regarding Claim 19, Applicant previously argued that nothing motivates a person of skill in the art to a range of about 0.001 wt% to about 1 wt% for abrasives. However, the argument is not persuasive because the de Rege Thesauro et al. (‘950) reference specifically teaches about 1 wt% and further teaches a lower range of 0.01 wt% or more. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range that compares the closest Prior Art. Applicant teaches a broad range (0.0005 — 30 wt%) is suitable to practice the invention (Specification, Paragraph 14) and only shows 100ppm (0.01%) in Table 2 comparisons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0211950 to de Rege Thesauro et al. (‘950) in view of US Patent Application Publication 2009/0004863 to Kamimura (Alternatively, US Patent Application Publication 2013/0005149 to Li et al.)
Regarding Claim 14, de Rege Thesauro et al. (950) teaches a method of polishing ruthenium comprising: polishing a substrate having ruthenium on a surface (Paragraph 38) with a polishing pad (Paragraph 39) using a composition comprising high hardness abrasive selected from diamond, boron nitride, a-Al203, or a combination thereof (Paragraphs 10, 12, 13, 15, 19, 36 and 37), liquid carrier with pH of about 2-5 (Paragraph 21) where the composition is free of oxidizing agents.
Regarding Claim 14, de Rege Thesauro et al. (950) does not expressly teach abrasive average size 5-100 nm. However, the abrasive size range for polishing noble metals is well known to one of ordinary skill in the art. For example, Kamimura teaches abrasive average size 1nm to 1µm (micron) such as 10-500nm more preferably 20-300nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use abrasives average size 5-100 nm to polish noble metals such as ruthenium with predictable results. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range 5-100nm.
Regarding Claims 14 and 16, de Rege Thesauro et al. (950) teaches pH 2-5 (Paragraph 21) but does not expressly teach the narrower ranges 3-5 or 3.5-4.5. However, in the case where claimed ranges overlap or are encompassed by the prior art ranges a prima facie case of obviousness exists. Further applicant has not provided a showing of unexpected results commensurate in scope with the claimed range, and does not compare the closest Prior Art (Table 2). For example, only pH 4 and pH 7 are compared in Table 2 with pH 8.4 and 10.
Regarding Claim 15, de Rege Thesauro et al. (950) teaches ruthenium further comprises oxygen (Paragraph 41)
Regarding Claim 19, de Rege Thesauro et al. (950) teaches 0.001-1 wt% abrasive may be used (Paragraph 17) such as 0.01 wt% or more. Therefore, the broadly recited limitations are disclosed with sufficient specificity. However, the narrower range would have been obvious to one of ordinary skill in the art at the time of the claimed invention to suitably polish a noble metal with predictable results. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716